GAS 24513 (Rev. 06/18) Judgment in a Crimina| Case

 

   

 

 

DC Cusiody TSR di ~. 7
e_;\-i'l.“...` .'\'F
UNITED STATES DISTRICT COURT
sourHERN ois'rRiCT or oeoRGiA 2919 FEB 27 AH ll: 1*8
STATESBORO DIVISION ‘
uNrrED sTATEs oF AMERICA § JUDGMENT IN A Cféllii~ 'A|Cs t\_,.,l-*w~~»
v.
Danie| Morales~Roblero )
l Case Number: 6:lSCROOOlS-l
)
) USl\/l Number: 22894-02|
)
)

Walt_er .Iohn Toner, IV
THE DEFENDANT: Dcfendant`s Attorney

lZl pleaded guilty to Count ln.
[l pleaded nolo contendere to Count(s) ____ which was accepted by the court

l:l was found guilty on Count(s) n n alter a plea ofnot guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Off`ense Offense Ended Count

8 U.S.C. § l326(a) lllega| re-entry after removal or deportation November 27, 2018 l

The defendant is sentenced as provided in pages 2 through n 4 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on Count(s)

[l Count(s) _ __ l:l is l:| are dismissed |:l as to this defendant on the motion ofthe United States.

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs1 and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances

F€bruary 26, Z_O_I 9

Dale oflmpositio l Judgmem

,

 

J. RANDAL HALL, CHIEF JUDGE
UNlTED STATES DISTRICT COURT
_souTti§RN gsjtt_lc__r_orog)aom 7
Name and Titlc ol`Judge

,,,2 245/2047

Datc

GAS 2458 (Rev. 06/|8) Judgment in a Crimina| Case ` Judgment - Page 2 of4
DC Custody TSR

DEFENDANT: Daniel Morales-Roblero
CASE NUMBER: 6:18CR00018-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total

term of: time served. Upon release from confinement, the defendant shall be delivered to a duly authorized immigration and
Customs Enforcement officer to be deported

l:] The Court makes the following recommendations to the Bureau of Prisons:

>I< The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at ____ b |:l a.m. l:l p.m. on h

|:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to _‘_
at m , with a certified copy of this judgment
wv"i 'W" UW|JTFFES MA¢RS*HKL"""* L*`
By

 

DEPU'I`Y UNITED STATES MARSHAL

GAS 245B (Rev. 06/18) Judgment in a Crimina| Case Judgment _ Page 3 of4
DC Custody TSR

 

DEFENDANT: Daniel Morales-Roblero
CASE NUMBER: 6:18CR000|8-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

Assessment JVTA Assessment * Fine Restitution
TOTALS $100 N/A N/A N/A
ij The determination of restitution is deferred until ' . An Amena'ed Judgment in a Criminal Case (AO 2450

will be entered alter such determination
El The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Tota| Loss** Restitution Ordered Priority or Percentage
TOTALS $ a 3

|:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alter the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the schedule of
payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:] the interest requirement is waived for the |j fine |:| restitution

I:I the interest requirement for the l:| fine l:l restitution is modified as follows:

* Justice for Victims of trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, l 10, 1 lOA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

GAS 2458 (Rev. 06/|8) Judgment in a Criminal Case Judgment _ Page 4 of4
DC Custody TSR

DEFENDANT: Daniel Morales-Roblero
CASE NUMBER: 6:|8CR00018-1

SCHEDULE OF PAYMENTS

l-laving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $ _Wl 00 due immediately.

|:| not later than i_`h¢ _ ,or
|:| in accordance |:| C, \:| D, |: E, or [:] Fbelow; or

ij Payment to begin immediately (may be combined with [] C, [| D, or |'_'| F below); or
C l:] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ *WMM _`¢ over a period of
(e.g., months or years), to commence g (e.g.. 30 ar 60 days) after the date of this judgment; or
D [:| Payment in equal (e.g.. weekly. monthly, quarrerly) installments of $ over a period of
_ (e.g.. months or years), to commence j *_~ (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:l Payment during the term of supervised release will commence within __ (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 

F l:] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment, Al| criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ lnmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate. ’

l:l The defendant shall pay the cost of prosecution.
l:l The defendant shall pay the following court cost(s):

ij The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principa|, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

